BeoNSON, T.
(specially concurring). In defendant’s answer, asserted by way of defense as well as counterclaim, allegations are made of false and fraudulent misrepresentations by plaintiff as inducement for execution of the contract and note, and of due rescission of the contract by reason thereof. The trial court submitted to the jury, as an issue, the question whether defendant rescinded the contract with consent of the plaintiff through the return of the cash register and the acceptance thereof by plaintiff. By reason of the rulings of the trial court, as stated in the opinion of Mr. Justice Grace, the issues of fraudulent misrepresentations and rescission, if any, resulting therefrom, were eliminated from the consideration of the jury.
Upon the offer so made, in its broad terms, I am rather of the opinion that facts might be established which would present a question of fact whether the promise, if made, would amount to deceit or would grant a right of rescission. See § 5944 Comp. Laws, 1913; Hellebust v. Bonde, 42 N. D. 324, 172 N. W. 812; McLennan v. Plummer, 34 N. D. 269, 276, 158 N. W. 269; Guild v. More, 32 N. D. 432, 472, 155 N. W. 44; Andrieux v. Kaeding, 47 N. D. 17, 181 N. W. 162; Nelson v. Berkner, 139 Minn. 301, 166 N. W. 348; Edward Thompson Co. v. Schroeder, 131 Minn. 125, 154 N. W. 792; Rectenbaugh v. North *450Western Port Huron Co. 22 S. D. 410, 414, 118 N. W. 697; note in 10 L.R.A.(N.S.) 640. A new trial should be awarded.
Biedzexl, Ch. J., and CheistiaNsoN, J., dissent.